Judgment and order reversed and new trial ordered, with costs to appellant to abide event. Held, that the facts and inferences reasonably deducible therefrom are sufficient to permit the jury to find that the plaintiff made an arrangement with Taylor and Dunfee whereby his trench machine was to be leased to them as Charles F. Taylor & Co., and that he was not to be a partner in the business of said firm, and that such arrangement was to be effective from June 10,1900. All concurred, except McLennan, P. J., and Kruse, J., who dissented.